DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Status of Claims
2.	Claims 1-2, 4-8, 11-15 and 16-17 are pending.
Claims 3, 9-10 are canceled.
Claims 16 and 17 re new added claims.	 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11-15 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Toya (USPPGPub N 20120030554, referred to as Toya), and further in view of Tecot (USPN 8122474, referred to as Tecot), and further in view of Koivisto (USPPGPub 20070150930, referred to as Koivisto).
Regarding claims 1 and 11:
An electronic device, comprising: 
Toya teaches a communication interface configured to communicate with an external device, (Toya, the content retrieval section 62 may retrieve a content from an external device via the communication section 52 or may retrieve a content stored in the storage section 55 of the user-side television 2 or in a storage medium connected with the user-side television 2, [0221], Fig. 1/item 55, Fig. 3/item 7); 
Toya teaches an input interface configured to receive a user input, (Toya, the mobile phone 4 has a remote control function for remotely operating the user-side television 2, [0110], Fig. 3/items 1, 2, 3 and 4); 
Toya teaches a memory storing at least one bookmark information about bookmarked content, (Toya, Fig. 2/item 42; 
Toya teaches an output interface configured to include at least one of a display and a speaker, (Toya, Fig. 2/items 13 and 14); and 
Toya teaches a processor electrically connected with the communication interface, the input interface, the memory, and the output 
wherein the processor is configured to: 
Toya does not specifically teach display a user interface (UI) including at least one bookmark information, and when a bookmark information is selected from the UI based on a user input received via the input interface, display related information associated with an image included in the selected bookmark information via output interface, However, Tecot teaches a bookmarked icons with bookmarked broadcast channels wherein the user can activate by user input, Figs. 11 and 12, [0182], [0183 wherein each bookmark will be associated with a particular multimedia content identifying the user who " bookmarked" the multimedia content and information related to the bookmarked image such as time at which the bookmark was set, name of the bookmark, C7: L7-25;C 9: L 57-60. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Tecot with the teaching of bookmarking broadcast channels into the invention of Toya for the purpose of accessing live channels in later time.
Toya does not teach wherein the related information includes at least one of object information associated with at least one object included in the image of the selected bookmark and place information associated with a place included in the image of the selected bookmark, However, Koivisto teaches The first and second set of bookmarks may be labelled with respective information, [0006] and program identification information in the bookmark file includes information that identifies the corresponding content file, [0170], Fig/ 16/item 115/ such as comments, message and/or a description, copied from EPG (electronic program guide), ESG (electronic service guide) or ISG (interactive service guide) information or from the content itself, or named of some object of the image, [0165], [0137], [0133]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Koivisto with the teaching of bookmarks corresponding to the object in the bookmark into the invention of Toya for the purpose of faster search and find the asked bookmark.
Regarding claims 2 and 12:
Toya in view of Koivisto teaches the electronic device of claim 1, wherein the processor is further configured to control to receive the related information from an external server, (Koivisto, bookmark files can be downloaded or transferred to a mobile telephone, [0140], [0147], [0094], Fig. 31/item 70).
Regarding claims 4 and 14:
Toya in view of Koivisto teaches The electronic device of claim 1, wherein the processor is further configured to broadcasting content via the output interface, when a user input for generating bookmark information is received, obtain an image of the displayed broadcasting content as the bookmark information based on a time at which the user input is received, and request the related information by transmitting the bookmark information to an external server via the communication interface, (Koivisto, providing additional information or content to the bookmark, for example, a sound recording of screaming and shouting occurring in a living room during ice-hockey match, [0236]-[0237] and he or she can search/request for convenient cut-off points close to the selected bookmark and mark them, [0241]).
Regarding claim 5:
Toya in view of Tecot teaches the electronic device of claim, wherein the processor is further configured to display channel information for the broadcasting content corresponding to the selected bookmark information with the related information, (Koivisto, a bookmarked icons with bookmarked broadcast channels wherein the user can activate by user input, wherein the bookmarks are displayed with additional information icon, channel name and title, Figs. 11 and 12, [0182], [0183]).
Regarding claim 6:
Toya in view of Tecot teaches the electronic device of claim 5, wherein the processor is further configured to display the channel information with an electronic program guide including a list of channels, (Koivisto, Figs. 11 and 12).
Regarding claim 7:
Toya in view of Tecot teaches the electronic device of claim 5, wherein the3KIM et al. Application No. 16/758,562Amendment Accompanying Request for Continued Examinationprocessor is further configured to, when a user input for selecting channel information is received, display the broadcasting content corresponding to the selected channel information, (Tecot, by selecting the icon 1112 or 1212 can obtained the broadcast program Figs. 11 and 12, C 12:L 47-61).
Regarding claims 8 and 15:
Toya in view of Tecot teaches the electronic device of claim 1, wherein the processor is further configured to display information associated with a service provider for the broadcasting content corresponding to the selected bookmark information, (Tecot, the service provider for the bookmark program is KGO 7 and KQED 989 see Figs. 11 and 12).
Regarding claim 13:
Toya in view of Koivisto teaches the method of claim 11, further comprising: displaying broadcasting content, when a user input for generating bookmark information is received, obtaining an image of the displayed broadcasting content as the bookmark information based on a time at which the user input is received, and requesting the related information by transmitting the bookmark information an external server, 
Regarding claim 16:
Toya in view of Tecot teaches the method of claim 11, further comprising: when a user input for selecting channel information is received, displaying the broadcasting content corresponding the selected channel information, (Tecot, when the user selects a title of a broadcast program, displaying the program, Figs. 11 and 12, C12: L32-46).
Regarding claim 17:
Toya in view of Tecot teaches the method of claim 11, further comprising: displaying information associated with a service provider for the broadcasting content corresponding to the selected bookmark information, (Tecot, Figs. 9 and 12).
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.